Citation Nr: 1131155	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from February 1955 to February 1957. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that declined to reopen his previously denied claim of entitlement to service connection for a gastrointestinal disability.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

This case was previously before the Board in November 2008, wherein the Board reopened the Veteran's claim of entitlement to service connection for a gastrointestinal disability, but denied service connection.  The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated October 2009, the Court granted a Joint Motion to remand the aforementioned issue.  That Order served to vacate the Board's November 2008 decision to the extent that the Veteran's claim of entitlement to service connection for a gastrointestinal disability was denied.

This case was most recently before the Board in March 2010, wherein it was remanded for additional due process considerations and development consistent with the Court's Order.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for a gastrointestinal disability.  So, regrettably, this claim is again being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The issue of entitlement to service connection for a right foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The RO has not complied with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, according to the October 2009 Joint Motion for Remand, pursuant to the Court's October 2009 Order, VA failed to afford the Veteran a VA examination to address whether the Veteran's current gastrointestinal disability is related to his service.  In this regard, the Joint Motion points out that the Veteran alleges that he had a stomach disorder while in service, and that the Veteran's post-service medical records show treatment for gastroesophageal reflux disease (GERD).  The Board, in the March 2010 remand, acknowledged that the Veteran provided lay statements attesting to continuity of symptomatology in the years following his military service.  The Board noted that there must still be medical evidence etiologically linking the Veteran's current gastrointestinal disability to his military service, and remanded the Veteran's claim for a VA examination, which the RO provided to the Veteran in April 2010.  However, the Board finds that the April 2010 VA examination report is insufficient, as it does not provide a current diagnosis or clear medical opinion.  In this regard, the Board notes that the March 2010 remand requested that the VA examiner determine the nature and etiology of the Veteran's current gastrointestinal disability, including whether the Veteran's current gastrointestinal disability was related to his in-service complaints of and treatment for gastroenteritis.  The VA examiner noted that an endoscopy consultation was to be scheduled; however, the Board finds that no addendum to the report was provided.  Likewise, the VA examiner noted that the Veteran was not diagnosed with GERD during his service and then summarily concluded that "it not caused by or [the] result of his military service."  Unfortunately, this does not address the questions posed by the Board, and by extension, does not satisfy the Court's Order.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded another VA examination is necessary to adequately address the Veteran's service connection claim and comply with the directives of the Board's March 2010 remand.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO should schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of his gastrointestinal disability, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his current gastrointestinal disability (diagnosed as GERD), is related to his service in the military, to include any alleged stomach illness during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

2.  Then, the RO should readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including evidence obtained as a result of this remand.  If the claim on appeal remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to ensure due process.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


